         Case 1:19-cr-00640-RMB Document 41 Filed 04/28/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 28, 2021
By Email and ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Peal Street
New York, New York 10007

       Re:    United States v. Edwin Alamo, Jr., 19 Cr. 640 (RMB)

Dear Judge Berman:

       The Government respectfully requests, with the consent of defense counsel, for a brief,
five-day adjournment of the Government’s deadline to respond to the defendant’s motion for
compassionate release. The Government’s deadline is currently April 29, 2021, at 12:00 p.m.
(ECF No. 40), and a five-day adjournment would result in the Government’s deadline being May
4, 2021, at 12:00 p.m.

       The Government has not made any prior application for the relief sought herein.



                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                               By:          /s/
                                                     Daniel H. Wolf
                                                     Assistant United States Attorney
                                                     (212) 637-2337/2232
cc: Defense counsel of record (via ECF)
                                                 Application granted on consent.




                                                          4/28/2021
